Citation Nr: 9917748
Decision Date: 06/25/99	Archive Date: 09/09/99

DOCKET NO. 96-22 589               DATE JUN 25, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to service connection for the cause of the veteran's
death under the provisions of 38 U.S.C.A. 1151. 

2. Entitlement to service connection for the cause of the veteran's
death. 

3. Entitlement to Dependency and Indemnity Compensation (DIC)
benefits.

REPRESENTATION 

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD 
G. Wm. Thompson, Counsel 

INTRODUCTION

The veteran had active military service from April 1951 to April
1954. He died in August 1993. At the time of death, service
connection was established for removal of the left testicle, rated
10 percent. He was in receipt of VA pension, as the greater
benefit.

This case was previously before the Board and remanded for
additional development in December 1997. The case has been returned
to the Board for further appellate consideration.

The threshold determination for DIC benefits is that the eligible
person be the surviving spouse of a person who died of a service-
connected disability. The issue of entitlement to Dependency and
Indemnity Compensation benefits is deferred, pending the remand
contained below,.

REMAND

The Board notes that the RO, in the December 1997 remand, was
requested to secure all medical records for the veteran from March
1991 to May 1993. The records subsequently added to the record
include a March 5, 1993 notation that the veteran was "admitted 1-
19-93 to 2-4-93 1 1B Neurology." This entry on its face appears to
reflect a period of hospitalization, however, although very
extensive copies of VA records were added to the claims folder
following the Remand, the Board can find no medical records
correlating to this entry or explaining why the

2 -

entry does not correlate to a period of hospitalization.
Additionally, the Board notes that the RO included a list of
appointments for the veteran from January 1992 through April 1993.
As the appellant's representative has pointed out, the list of
appointments shows many more VA facility visits than are accounted
for by the medical records in the veteran's file. It may well be
that by no means all of the visits to the VA facility were for
purposes of medical care, however, the Board is unfortunately left
in the position that it must request an explanation of these
entries in order to assure that the record is complete.

Where the record before the Board is inadequate to render a fully
informed decision, a remand to the RO is required to fulfill the
statutory duty to assist. Ascherl v. Brown, 4 Vet. App. 371, 377
(1993). It is with very great regret that the Board must find that
the record remains inadequate to resolve the issues on appeal. 38
C.F.R. 4.2 (1995). Accordingly, the case is remanded to the RO for
the following actions.

1. The appellant should be permitted to submit or identify any
other evidence in support of her claim. Medical evidence or opinion
of a relationship between the cause, or a contributory cause, of
the veteran's death, and his military service would be relevant.

2. The RO should ensure that all available medical records for the
veteran from March 1991 through April 1993 are secured and made a
part of the claimsfile. In! this regard the RO needs to make a
specific determination as to whether the entries apparently
indicating a period of VA hospitalization from January 9, 1993 to
February 4, 1993, are correct as to whether a hospitalization took
place. If such a hospitalization took place, the RO should secure
records of that

- 3 - 

hospitalization, and if records are not available, the RO should
determine why the records are not available.

The RO should also take appropriate action to secure for the record
an explanation concerning the significance of the numerous
appointments such as "PM&RS INC THERAPY", "DAY TREATMENT IND",
etc., during this period. If any of these appointments were for
medical treatment, the RO should assure that all such medical
records are in file.

3. In the event, and only the event, that the development action
noted in (2) results in the development of additional relevant
treatment records, the RO should request that the VA physician who
reviewed the file in May 1998 should review the additional records
and indicate whether the additional records would cause him to
alter his conclusions. If the same physician is not available, the
RO should take appropriate action to have another suitably
qualified VA physician review the record and respond to the
questions posed in the Board's December 1997 remand.

If the benefits sought on appeal are not granted to the appellant's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded.

Thereafter, the case should be returned to the Board for final
appellate review, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted.

4 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Richard B. Frank 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991& Supp. 1999), only a decision of
the Board of Veterans'Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

5 - 

